                                                                            E-FILED
                                                 Monday, 25 March, 2019 09:08:52 AM
                                                       Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

JAN KAY GAYLORD,                 )
                                 )
             Plaintiff,          )
                                 )
    v.                           )          Case No. 17-cv-03196
                                 )
NANCY A. BERRYHILL, Acting       )
Commissioner of Social Security, )
                                 )
             Defendant.          )

                               ORDER

SUE E. MYERSCOUGH, U.S. District Judge:

     This matter comes before the Court on the Report and

Recommendation of United States Magistrate Judge Tom Schanzle-

Haskins (d/e 18). Magistrate Judge Schanzle-Haskins recommends

that this Court (1) grant Plaintiff Jan Kay Gaylord’s Motion for

Summary Judgment (d/e 10), (2) deny Defendant’s Motion for

Summary Affirmance (d/e 15), and (3) reverse Defendant’s decision

that Plaintiff was not disabled under the Social Security Act and

remand this case for further proceedings under 42 U.S.C. § 405(g),

sentence four. For the reasons set forth below, the Court ACCEPTS

and ADOPTS the Report and Recommendation.



                             Page 1 of 7 
                        I. LEGAL STANDARD

     When a magistrate judge proposes factual findings and

recommendations, the district court “may accept, reject, or modify,

in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1). The district court may

also receive further evidence or recommit the matter to the

magistrate judge with instructions. Id. The district court reviews

de novo any part of a magistrate judge’s report and

recommendation to which a specific written objection has been

made. Fed. R. Civ. P. 72(b); 28 U.S.C. § 636(b)(1). “If no objection

or only partial objection is made, the district court judge reviews

those unobjected portions for clear error.” Johnson v. Zema Sys.

Corp., 170 F.3d 734, 739 (7th Cir. 1999). Under the clear error

standard, the district court can overrule a magistrate judge only if

the district court “is left with the definite and firm conviction that a

mistake has been made.” Weeks v. Samsung Heavy Indus. Co., 126

F.3d 926, 943 (7th Cir. 1997).

                          II. BACKGROUND

     On November 5, 2018, Magistrate Judge Tom Schanzle-

Haskins issued a Report and Recommendation in which he


                              Page 2 of 7 
determined that the administrative law judge (ALJ) in this case

failed to adequately explain his treatment of the opinions of

consultative physician Joseph J. Kozma, M.D., and consultative

psychologist Fred Stelling, M.A., LCP. Magistrate Judge Schanzle-

Haskins also determined that because Plaintiff did not object to the

testimony of vocational expert Amy Kutschbach at the

administrative hearing, Plaintiff had forfeited her argument that the

ALJ failed to adequately respond to objections Plaintiff made in a

post-hearing memorandum regarding Kutschbach’s testimony.

     On November 19, 2018, Plaintiff filed her Objection, in Part, to

the Report and Recommendation of the Magistrate Judge (d/e 19),

taking issue only with Magistrate Judge Schanzle-Haskins’ finding

of forfeiture as to Plaintiff’s post-hearing objections to Kutschbach’s

testimony. Defendant did not file any objections to the Report and

Recommendation.

     The Court adopts the facts as presented by Magistrate Judge

Schanzle-Haskins in the Report and Recommendation. Given the

nature of Plaintiff’s objection, the Court will forego a detailed

recitation of the facts and instead discuss in its analysis the




                              Page 3 of 7 
relevant facts on which the Court relies in accepting and adopting

the Report and Recommendation.

                            III. ANALYSIS

     A claimant seeking Social Security disability benefits forfeits

arguments regarding a vocational expert’s testimony if the claimant

does not object to the testimony at the administrative hearing.

Brown v. Colvin, 845 F.3d 247, 254 (7th Cir. 2016); Liskowitz v.

Astrue, 559 F.3d 736, 744 (7th Cir. 2009).

     Vocational expert Amy Kutschbach testified at the

administrative hearing conducted by the ALJ on May 12, 2016. See

R. 76-80. Plaintiff’s counsel stipulated to Kutschbach’s

qualifications as a vocational expert. R. 77. Plaintiff’s counsel

asked no questions of Kutschbach and did not object to any portion

of Kutschbach’s testimony during the hearing. See R. 80-81. But

on June 1, 2016, Plaintiff submitted a post-hearing memorandum

that set forth seven objections to Kutschbach’s testimony. See R.

453-77.

     On August 4, 2016, the ALJ issued his decision regarding

Plaintiff’s claim for Social Security disability benefits. See R. 18-36.

The ALJ summarily denied Plaintiff’s post-hearing objections to


                              Page 4 of 7 
Kutschbach’s testimony. R. 35. In doing so, the ALJ noted that

Plaintiff’s counsel was present at the administrative hearing,

stipulated to Kutschbach’s qualifications, and was afforded the

opportunity to cross-examine Kutschbach. Id. The ALJ also noted

that Plaintiff’s counsel had the opportunity to call a vocational

expert to challenge Kutschbach’s testimony but failed to do so. Id.

     Given these facts, Plaintiff forfeited any objections to

Kutschbach’s testimony. Plaintiff would have the Court interpret

Brown and Liskowitz as standing for the proposition that a claimant

forfeits an objection to the testimony of a vocational expert only if

the objection is not made at some point during the administrative

proceedings. See Objection (d/e 19), at 5-6. But both cases are

clear: a party must object to a vocational expert’s testimony at the

administrative hearing to avoid forfeiting that objection. Brown,

845 F.3d at 254; Liskowitz, 559 F.3d at 744. Given Plaintiff’s

forfeiture of all objections to Kutschbach’s testimony, the ALJ did

not err in summarily denying Plaintiff’s post-hearing objections to

that testimony.

     In reviewing the remainder of Magistrate Judge Schanzle-

Haskins’ Report and Recommendation for clear error, the Court is


                              Page 5 of 7 
not left with a “definite and firm conviction that a mistake has been

made.” Weeks, 126 F.3d at 943.

                         IV. CONCLUSION

     For the reasons stated, it is ORDERED:

     (1)   Plaintiff Jan Kay Gaylord’s Objection, in Part, to the

Report and Recommendation of the Magistrate Judge (d/e 19)

is OVERRULED.

     (2)   The Report and Recommendation of United States

Magistrate Judge Tom Schanzle-Haskins (d/e 18) is ACCEPTED

and ADOPTED.

     (3)   Plaintiff’s Motion for Summary Judgment (d/e 10) is

GRANTED.

     (4)   Defendant’s Motion for Summary Affirmance (d/e 15)

is DENIED.

     (5)   Defendant’s decision that Plaintiff was not disabled

under the Social Security Act is REVERSED, and this matter is

REMANDED for further proceedings under 42 U.S.C. § 405(g),

sentence four.

     (6)   THIS CASE IS CLOSED.




                             Page 6 of 7 
ENTER: March 22, 2019


                           /s/ Sue E. Myerscough
                           SUE E. MYERSCOUGH
                           UNITED STATES DISTRICT JUDGE




                        Page 7 of 7 
